 In the Matter of LINE MATERIAL COMPANY,EMPLOYERandINTERNA-TIONAL ASSOCIATIONOF MACHINISTS,LoDGE 463,PETITIONERCaseNos. 8-RC-131, 8-RC-141, 8-RC-143, and 8 RC-1.44.DecidedNovember22,1948DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer .23.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following groups of employees at the Employer's Zanes-ville,Ohio, plant, excluding all professional, office and clerical em-ployees,guards and supervisors, may constitute separate unitsIUnitedElectrical,Radio & Machine Workers of America, Local 767(CIO), hereincalled the UE, has not complied with Section 9 (f), (g), and(h) of the Act,but was per-mitted to intervene because of its present contractual relationship with the Employer.The UE does not contendthat this contract,executed after the instant petitions were flied,is a bar to these proceedings.*ChairmanHerzog and Members Houston and Gray., International Union,United Automobile,Aircraft&Agricultural Implement Workersof America(CIO), herein called the UAW, was permitted to intervene at the hearing uponmaking the necessary showing of interest.80 N. L. R. B., No.102.599 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act .3(1)All toolroom employees including tool and die makers,machinists, grinders, helpers, apprentices, and the tool crib attendant 4(2)All millwrights.(3)All electricians and their helpers.(4)All boiler-firemen employed in the Employer's powerhouse.5However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressedin the elections hereinafter directed. If a majority of the employeesin each voting group vote for the Petitioner or the UAW, they willbe taken to have indicated their desire to constitute separateappropriate units.DIRECTION OF ELECTIONS cAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the voting groups described in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll period8The UE contends that the existingplant-wide unit is the only appropriate unit.TheEmployer favorsa plant-wide unitbecause it prefers tobargain withone union ratherthan two.Thereis no disputeas to the craft status of the employees in the first threevoting groups.The respective groups ofemployeessought by the Petitionerconsist ofemployeesof the type which theBoard hasfrequentlyestablished as separate units for thepurposesof collective bargainingin a manufacturingindustry, despite aprevioushistoryof bargaining on a more comprehensive basisSee,e.g, Matterof J. I. Case Company, 79N. L It. B. 1070 (toolroom employees) ;Matter ofOlin Industries,Inc.,79 N L. It. B.455;Matterof Certain-Teed Products Corporation,78 N. L. It. B. 910 (millwrights) ;Matter of General Tire and RubberCompany, 79N. L. It. B. 580 (maintenance electri-cians);Matter of The Mengel Company,78 N. L. R. B. 880 (powerhouseand boiler roomemployees).* The tool crib attendanthas his headquarterswithin theenclosureof the toolroom.Hespends three-fourths of his time issuing tools to the toolroom employees.His interestsand duties are so closelyalliedwith those of thetoolroom employees as to warrant hisinclusionin the craft unit.5Although the boiler-firemen on the afternoon and night shift spend about one-fourth oftheir time performingthe work of watchmen,we are of the opinionthat they are notguards within the meaningof the Act.Matter or American Lawn Mower Company, 7lN. L R 13 367.6Any participantin the elections directed herein may,upon its prompt request to, andapprovalthereof by,the RegionalDirector,have its nameremoved from the ballot.Weshallnot place the UE on the ballot inasmuchas it has not complied with Section 9 (f),(g), and(h) of the Act LINE MATERIAL COMPANY601because they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, and also excluding employees on strike who are not entitled toreinstatement, to determine whether they desire to be represented, forpurposes of collective bargaining, by International Association of Ma-chinists, Lodge 463, or by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America (CIO), or byneither.